Case 3:18-cv-01385-RJD Document 118 Filed 12/01/20 Page 1 of 4 Page ID #1241




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

TIFFANY PENTON,                         )
                                        )
     Plaintiff,                         )
                                        )
     v.                                 )                 Case No. 18-cv-1385-RJD
                                        )
STEVEN SHAER KHOSHABA and METRO )
PARCEL FREIGHT, INC.,                   )
                                        )
     Defendants/Third-Party Plaintiffs, )
                                        )
     v.                                 )
                                        )
MISSOURI FIESTA, INC.                   )
                                        )
     Third-Party Defendant,             )
                                        )
     and                                )
                                        )
AMCO INS. CO.,                          )
                                        )
     Intervenor.                        )



                                            ORDER

DALY, Magistrate Judge:

       This matter comes before the Court on Third-Party Plaintiffs’ Motion to Stay Third-Party

Defendant Missouri Fiesta, Inc.’s Motion for Summary Judgment in Order to Conduct Discovery

(Doc. 108). Third-Party Defendant Missouri Fiesta responded (Doc. 112). As explained further,

Third-Party Plaintiffs’ motion is DENIED.

                                        Background

       Plaintiff Tiffany Penton filed this personal injury suit against Defendants Khoshaba and

                                         Page 1 of 4
Case 3:18-cv-01385-RJD Document 118 Filed 12/01/20 Page 2 of 4 Page ID #1242




Metro Parcel, Inc. for damages Plaintiff allegedly sustained in a motor vehicle accident with a

semi-trailer driven by Khoshaba. At the time of the accident, Khoshaba was employed by Metro

Parcel, Inc. (“Metro Parcel”) and Plaintiff was employed by Missouri Fiesta, Inc. (a franchisee of

Taco Bell). Plaintiff worked at a Taco Bell location in Springfield, Illinois, and on the date of the

accident she was going to work at the DuQuoin, Illinois Taco Bell (Doc. 101, p. 4).

        Missouri Fiesta, Inc. (“Missouri Fiesta”) maintained a workers’ compensation policy with

AMCO Insurance Co. AMCO filed a Complaint in Intervention in this matter, alleging that

Plaintiff was acting within the scope of her employment when the accident between Plaintiff and

Khoshaba occurred. AMCO seeks reimbursement for the workers’ compensation payments paid

to Plaintiff.

        Khoshaba and Metro Parcel Freight, Inc. filed four third-party claims against Missouri

Fiesta, who filed a Motion to Dismiss. After the Court ruled on the Motion to Dismiss, Khoshaba

and Metro Parcel Freight proceeded on two claims against Missouri Fiesta: negligent supervision

and negligent retention. Khoshaba and Metro Parcel Freight alleged that Missouri Fiesta was

liable under these theories because it did not confirm that Plaintiff had a valid driver’s license

before sending her to work at the DuQuoin Taco Bell (Doc. 58).

        Missouri Fiesta filed a Motion for Summary Judgment, contending that the undisputed

evidence establishes that Plaintiff possessed a driver’s license on the date of the accident, and

Missouri Fiesta confirmed her license prior to sending her to DuQuoin. Khoshaba and Metro

Parcel filed the instant motion, asking the Court to stay Missouri Fiesta’s summary judgment

motion because they do not have Missouri Fiesta’s initial disclosures or answers to written

discovery. Khoshaba and Metro Parcel sent Missouri Fiesta the written discovery requests on

November 9, 2020-the same day they filed the instant motion (Doc. 112). Khoshaba and Metro
                                       Page 2 of 4
Case 3:18-cv-01385-RJD Document 118 Filed 12/01/20 Page 3 of 4 Page ID #1243




Parcel also want to depose a district manager for Missouri Fiesta.

                                             Discussion

       When there is a pending motion for summary judgment, the Court may defer ruling on the

motion to allow the parties time to conduct additional discovery if the party opposing summary

judgment can establish “specified reasons” why it cannot present facts to support its response to

the motion for summary judgment. Fed. R. Civ. P. 56(d). Here, Third-Party Plaintiffs have

provided the Court with specific discovery they want to conduct before responding to Missouri

Fiesta’s Motion for Summary Judgment.           However, they have not provided any specific

information as to how that discovery may lead to facts that support their Response to the Motion

for Summary Judgment.

       Third-Party Plaintiffs’ claims against Missouri Fiesta were based on one allegation-that

Missouri Fiesta did not determine whether Plaintiff had a driver’s license prior to her accident with

Khoshaba. Missouri Fiesta’s Motion for Summary Judgment asserts that the undisputed evidence

shows that Plaintiff had a driver’s license on the day of the accident, and Missouri Fiesta confirmed

that she was licensed prior to the accident. In their Motion to Stay the Motion for Summary

Judgment, Third-Party Plaintiffs fail to establish or even discuss whether the additional discovery

they want to pursue (Missouri Fiesta’s Initial Disclosures, responses to written discovery, and a

deposition of a district manager) could create a genuine issue of material fact as to whether or not

Missouri Fiesta confirmed Plaintiff’s license prior to the accident.

       The Court recognizes that legal theories evolve during litigation, and the Federal Rules of

Civil Procedure “are drafted flexibly so parties may tailor their theories as they conduct discovery.”

Indianapolis Airport Auth. v. Travelers Property Casualty Co. of America, 849 F.3d 355, 366 (7th

Cir. 2017). But Third-Party Plaintiffs have not filed any pleadings reflecting how their legal
                                         Page 3 of 4
Case 3:18-cv-01385-RJD Document 118 Filed 12/01/20 Page 4 of 4 Page ID #1244




theory has changed since they filed the Third-Party Complaint against Missouri Fiesta. What they

seem to be asking for is time to conduct more discovery so that they can develop an alternate

theory, as it appears that Plaintiff had her driver’s license on the day of the accident. The Court

cannot permit fishing expeditions under the guise of discovery. E.E.O.C. v. Harvey L. Walner &

Asso., 91 F.3d 963, 972 (7th Cir. 1996).1 Accordingly, Third-Party Plaintiffs’ Motion to Stay

Third-Party Defendant Missouri Fiesta, Inc.’s Motion for Summary Judgment is DENIED.

Third-Party Plaintiffs shall respond to Missouri Fiesta, Inc’s Motion for Summary Judgment on or

before December 15, 2020.

IT IS SO ORDERED.

DATED: December 1, 2020


                                                                s/ Reona J. Daly
                                                                Hon. Reona J. Daly
                                                                United States Magistrate Judge




1
  Missouri Fiesta’s overdue Initial Disclosures were never brought to the Court’s attention pursuant to the instructions
for discovery disputes found in the Order at Doc. 16. Missouri Fiesta’s response to the Motion to Stay seems to suggest
Missouri Fiesta is only going to provide its Initial Disclosures if the Court grants the Motion to Stay. The parties are
reminded of their continuing discovery obligations under the Federal Rules of Civil Procedure.
                                                    Page 4 of 4
